NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

In the Interest of A.C., a child. )
________________________________ )
                                  )
T.S.,                             )
                                  )
               Appellant,         )
                                  )
v.                                )                 Case No. 2D19-1197
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                          )
                                  )
               Appellees.         )
________________________________ )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Circuit Judge.

Linda C. Clark of Linda C. Clark, P.A.,
Tampa, for Appellant.

Ashley Moody, Attorney General, and
Mary Soorus, Assistant Attorney
General, for Appellee Department of
Children and Families.

Thomasina Moore, Statewide Director of
Appeals, and Joanna Summers Brunell of
Florida Statewide Guardian ad Litem Office,
Tallahassee, for Appellee Guardian ad
Litem Program.
PER CURIAM.


           Affirmed.



VILLANTI, and ROTHSTEIN-YOUAKIM and ATKINSON, JJ., Concur.




                                   -2-